Citation Nr: 0815857	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  02-08 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that granted entitlement to service 
connection for PTSD evaluated as 10 percent disabling 
effective March 22, 2001.  The veteran disagreed with the 
evaluation assigned. 

During the pending appeal, the RO assigned a 30 percent 
evaluation and, subsequently, a 50 percent evaluation 
effective from March 22, 2001.  However, the issue of an 
increased evaluation remains in appellate status because the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  

The veteran and his spouse presented testimony at a personal 
hearing in August 2004 before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript was attached to the 
claims file.

On January 5, 2005, the Board issued a decision which denied 
entitlement to an initial rating in excess of 50 percent for 
PTSD.  The veteran thereafter appealed the January 2005 Board 
decision to the Court.  In August 2007, in a memorandum 
decision, the Court vacated the January 5, 2005 Board 
decision and remanded the matter for further proceedings 
consistent with the memorandum decision.  The Court concluded 
that the Board had not adequately discussed its reasons or 
bases for the decision reached and had not discussed the 
criteria of all the higher potentially applicable ratings.  
The Court remanded the matter for further adjudication and 
the case was thereafter returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran seeks an initial rating in excess of 50 percent 
for service-connected PTSD.  In such a case, entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other 
times during the course of the claim on appeal is for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Further development is needed prior to appellate review.

As discussed above, the Board's decision in January 2005 has 
been vacated and the matter returned to the Board for further 
adjudication.  Our review finds that the veteran was last 
afforded a VA Compensation and Pension examination in August 
2001 which is considered remote.  In addition, the most 
recent progress note is by a VA Mental Health contractor 
dated in August 2002.  The Board is unable to make an 
accurate assessment of the veteran's current chronic 
condition on the basis of the medical evidence of record, and 
the veteran should therefore be afforded an additional 
examination.  Green v. Derwinski, 1 Vet. App. 121 (1991) 
(duty to assist may include the conduct of a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).  In addition, as the record indicates that the veteran 
had been attending individual therapy sessions with a VA 
mental health contractor, a request for current treatment 
records should be made.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a letter 
that:
*	informs him about the information and 
evidence not of record that is 
necessary to substantiate his claim; 
*	informs him about the information and 
evidence that VA will seek to 
provide; 
*	informs him about the information and 
evidence he is expected to provide; 
*	requests him to provide any evidence 
in his possession that pertains to 
his claim.  
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his PTSD and the effect that 
worsening has on his employment and 
daily life;  
*	provides him with the appropriate 
Diagnostic Codes for rating PTSD; and 
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which 
typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life.

2.  Secure the veteran's VA treatment 
records for PTSD to include individual 
therapy sessions by a VA mental health 
contractor from August 2002 to the 
present.

3. Schedule the veteran for a VA 
psychiatric examination to determine the 
severity of his PTSD.  The claims file 
must be reviewed by the examiner and that 
review should be noted in the examination 
report.  The examiner should specifically 
provide a full multi-axial diagnosis 
pursuant to DSM-IV, to include a GAF score 
related to the veteran's PTSD 
symptomatology.  

The examiner should also specifically 
address the following:

A.  List all symptoms of the service-
connected PTSD.  

B.  With respect to each symptom state the 
level of occupational and social 
impairment that each symptom causes.

C.  Review the medical evidence from 2000 
to the present.  List the symptoms of PTSD 
which impacts or impacted the veteran's 
social and occupational adaptability and 
give an opinion as to the extent of the 
impairment caused by these symptoms.

4.  Then, readjudicate the claim for an 
initial rating in excess of 50 percent for 
PTSD.  If the decision remains adverse to 
the veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

